* Reporter's Note. For opinion of Court of Appeals, seeCity of Indianapolis v. Domhoff  Joyce Co.,69 Ohio App. 109.
It appearing that the judges of this court are equally divided in opinion as to the merits of this case, one of the judges not participating, and are unable for that reason to agree upon judgment, the entry of this fact constitutes an affirmance of the judgment of the Court of Appeals.
Judgment affirmed.
WEYGANDT, C.J., TURNER and WILLIAMS, JJ., concur.
BETTMAN, J., not participating.